Citation Nr: 0840682	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  08-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right shoulder 
impingement.

2.  Entitlement to service connection for left shoulder 
impingement.

3.  Entitlement to service connection for arthritis of the 
right hip.

4.  Entitlement to service connection for arthritis of the 
left hip.

5.  Entitlement to service connection for gout of the right 
foot.

6.  Entitlement to service connection for gout of the left 
foot.

7.  Entitlement to service connection for bunions, bone 
deformity, and plantar fasciitis of the right foot.

8.  Entitlement to service connection for bunions, bone 
deformity, and plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military duty from July 1986 to 
May 2001 as well as over 9 years of prior active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for right shoulder impingement, for left shoulder 
impingement, for arthritis of the right hip, for arthritis of 
the left hip, for gout of the right foot, for gout of the 
left foot, for bunions, bone deformity, and plantar fasciitis 
of the right foot, and for bunions, bone deformity, and 
plantar fasciitis of the left foot.  Thereafter, the veteran 
perfected an appeal as to these issues.

The veteran had an informal conference with a Decision Review 
Officer (DRO) at the RO in September 2007.

In an October 2008 statement, the veteran withdrew his 
request for a videoconference hearing with a Veterans Law 
Judge (VLJ) from the Board.  




FINDINGS OF FACT

In an October 2008 statement, it was indicated that the 
veteran wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran concerning the matters of entitlement to service 
connection for right shoulder impingement, for left shoulder 
impingement, for arthritis of the right hip, for arthritis of 
the left hip, for gout of the right foot, for gout of the 
left foot, for bunions, bone deformity, and plantar fasciitis 
of the right foot, and for bunions, bone deformity, and 
plantar fasciitis of the left foot have been met and the 
appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2008).  Withdrawal may 
be made by the appellant or by his authorized representative.  
See 38 C.F.R. § 20.204 (2008).

In this case, it was expressly indicated by the veteran in an 
October 2008 statement that he wished to withdraw his appeal.  
Accordingly, the Board does not have jurisdiction to review 
the pending appeal concerning the issues of entitlement to 
service connection for right shoulder impingement, for left 
shoulder impingement, for arthritis of the right hip, for 
arthritis of the left hip, for gout of the right foot, for 
gout of the left foot, for bunions, bone deformity, and 
plantar fasciitis of the right foot, and for bunions, bone 
deformity, and plantar fasciitis of the left foot.  
Consequently, the veteran's appeal of these issues is 
dismissed without prejudice.

ORDER

The appeal for entitlement to service connection for right 
shoulder impingement is dismissed.

The appeal for entitlement to service connection for left 
shoulder impingement is dismissed.

The appeal for entitlement to service connection for 
arthritis of the right hip is dismissed.

The appeal for entitlement to service connection for 
arthritis of the left hip is dismissed.

The appeal for entitlement to service connection for gout of 
the right foot is dismissed.

The appeal for entitlement to service connection for gout of 
the left foot is dismissed.

The appeal for entitlement to service connection for bunions, 
bone deformity, and plantar fasciitis of the right foot is 
dismissed.

The appeal for entitlement to service connection for bunions, 
bone deformity, and plantar fasciitis of the left foot is 
dismissed.



____________________________________________
K. A. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


